              Case 5:18-cv-00198-EJD Document 321 Filed 06/14/19 Page 1 of 6



 1   CHRISTINA J. BROWN (CSBN 242130)
     MICHAEL T. KOENIG (WiSBN 1053523)
 2   United States Department of Justice
     Antitrust Division
 3
     450 5th Street, NW
 4   Room 11300
     Washington, DC 20530
 5   Telephone: (202) 598-8839
     Facsimile: (202) 598-2428
 6   christina.brown@usdoj.gov
 7   michael.koenig@usdoj.gov

 8   Attorneys for the United States
 9   [Additional counsel on signature page]
10
11                              UNITED STATES DISTRICT COURT
12                            NORTHERN DISTRICT OF CALIFORNIA
13                                      SAN JOSE DIVISION
14
15    IN RE INDUCTORS ANTITRUST                  Case No. 5:18-cv-00198-EJD-NC
      LITIGATION
16                                               STIPULATION AND [PROPOSED]
17                                               ORDER BY UNITED STATES AND
                                                 DIRECT PURCHASER PLAINTIFFS
18                                               REGARDING DISCOVERY

19                                               Judge: Honorable Edward J. Davila
20
21
22
23
24
25
26
27
28



     STIPULATION AND [PROPOSED] ORDER
               Case 5:18-cv-00198-EJD Document 321 Filed 06/14/19 Page 2 of 6



 1                            STIPULATION AND [PROPOSED] ORDER
 2           This stipulation is hereby entered into by Intervenor the United States of America,
 3   through the United States Department of Justice, Antitrust Division, and Direct Purchaser
 4   Plaintiffs (“Plaintiffs”).
 5           WHEREAS these consolidated civil cases arise from alleged violations of the Sherman
 6   Act, 15 U.S.C. §§ 1 and 3, in the inductors industry;
 7           WHEREAS there is an ongoing criminal grand jury investigation of potential violations
 8   of the Sherman Act, 15 U.S.C. § 1, in the inductors industry;
 9           WHEREAS the Court granted the prior two stipulations of the United States and
10   Plaintiffs to stay certain discovery and allow other discovery to proceed, including certain non-
11   merits discovery (ECF No. 181) and merits discovery except for depositions and any discovery
12   concerning grand jury proceedings (ECF No. 260);
13           WHEREAS the current limited stay of discovery will expire on June 18, 2019;
14           WHEREAS the United States and Plaintiffs have conferred and reached an agreement
15   to extend the limited discovery stay for another six months;1
16           IT IS HEREBY STIPULATED AND AGREED by the undersigned parties:
17           1.      During the six-month period following entry of this Stipulation and [Proposed]
18   Order by the Court (the “further discovery stay period”), no depositions shall be noticed or
19   taken that reflect, refer to, or relate to any understandings, agreements, contacts, meetings, or
20   communications between or among any manufacturers of inductors or inductors products
21   relating to the sale, pricing, production, volume, market share, customers, capacity, or
22   distribution of inductors or inductors products. The United States does not object to the taking
23   of Federal Rule of Civil Procedure 30(b)(6) depositions concerning Defendants’ sales data,
24   including transactional or statistical data, reflecting their sales of inductors or inductors
25   products or Defendants’ retention or collection of relevant documents.
26
27
28   1
       As with the prior stipulations regarding a limited discovery stay, Defendants are not party to
     this stipulation.
                                                        1
     STIPULATION AND [PROPOSED] ORDER
              Case 5:18-cv-00198-EJD Document 321 Filed 06/14/19 Page 3 of 6



 1          2.      During the further discovery stay period, no discovery shall be conducted
 2   (including, without limitation, document requests, interrogatories, requests for admissions, or
 3   depositions) that reflects, refers to, or relates to any grand jury proceedings concerning
 4   inductors or inductors products, including any party’s or witness’s communications with the
 5   United States or with the grand jury investigating inductors or inductors products, except by
 6   order of the Court upon good cause shown and consistent with governing law.
 7          3.      All formal discovery requests shall be served on the United States at or before
 8   the time of service on any other party. The United States may object to requested discovery on
 9   the basis that it seeks information or documents prohibited by this Stipulation and [Proposed]
10   Order. Upon objection by the United States, the parties will meet and confer and must seek an
11   order from the Court to proceed if unable to reach a resolution.
12          4.      The parties reserve their rights to seek or oppose an extension or modification
13   of this Stipulation and [Proposed] Order following the expiration of the further discovery stay
14   period. Nothing in this Order is intended to foreclose any party or the United States from
15   seeking an additional stay of discovery or from objecting to discovery that is otherwise
16   permitted by this Order.
17                                                        Respectfully submitted,
18                                                        /s/ Christina J. Brown
                                                          Christina J. Brown
19                                                        Michael T. Koenig
20                                                        Trial Attorneys
                                                          United States Department of Justice
21                                                        Antitrust Division
22
                                                          /s/ Lesley E. Weaver
23                                                        Lesley E. Weaver (CSBN 191305)
                                                          Matthew S. Weiler (CSBN 236052)
24                                                        BLEICHMAR FONTI & AULD LLP
25                                                        555 12th Street, Suite 1600
                                                          Oakland, CA 94607
26                                                        Tel: (415) 445-4003
                                                          Fax: (415) 445-4020
27                                                        lweaver@bfalaw.com
28                                                        mweiler@bfalaw.com


                                                      2
     STIPULATION AND [PROPOSED] ORDER
            Case 5:18-cv-00198-EJD Document 321 Filed 06/14/19 Page 4 of 6



 1                                            /s/ Michael P. Lehmann
                                              Michael P. Lehmann (CSBN 77152)
 2                                            Bonny E. Sweeney (CSBN 176174)
 3                                            Christopher L. Lebsock (CSBN 184546)
                                              Samantha Stein (CSBN 302034)
 4                                            HAUSFELD LLP
                                              600 Montgomery Street, Suite 3200
 5
                                              San Francisco, CA 94111
 6                                            Tel: (415) 633-1908
                                              Fax: (415) 358-4980
 7                                            mlehmann@hausfeld.com
 8                                            bsweeney@hausfeld.com
                                              clebsock@hausfeld.com
 9                                            sstein@hausfeld.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          3
     STIPULATION AND [PROPOSED] ORDER
              Case 5:18-cv-00198-EJD Document 321 Filed 06/14/19 Page 5 of 6



 1          Pursuant to Civil L. R. 5-1(i)(3), I attest that concurrence in the filing of this document
 2   has been obtained from each of the other signatories above.
 3
 4   Date: June 14, 2019                           /s/ Christina J. Brown
                                                   Christina J. Brown
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      4
     STIPULATION AND [PROPOSED] ORDER
            Case 5:18-cv-00198-EJD Document 321 Filed 06/14/19 Page 6 of 6



 1   PURSUANT TO STIPULATION, AND FOR GOOD CAUSE SHOWN, IT IS SO
     ORDERED.
 2
 3   Date: June ___,
                 14 2019

 4
                                              Honorable Edward J. Davila
 5                                            United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          5
     STIPULATION AND [PROPOSED] ORDER
